DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 50 of copending Application No. 16/331,450 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims encompass the instantly claimed invention.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix et al (US 2004/0049088) in view of Ono et al (JP 2006-111611; references below are made to the English Translation, now of record).  
Regarding claim 1, Lacroix teaches catalysts based on chromium and nickel for the fluorination of halogenated hydrocarbons (title).  The catalyst comprises chromium oxide that has been impregnated with a nickel precursor solution (par. 11).  The final catalyst comprises a Ni/Cr atomic ratio of 0.01-1 (par. 12), which substantially overlaps the instantly claimed at least 80% chromia.  While not limiting, it is noted that Catalysts A-C contain nickel in amounts ranging from 3.5-5.1 wt% (pars. 27, 29, and 31).  Regarding claim 2 and further regarding claim 1, Lacroix teaches a pore volume of greater than 0.15 ml/g (abstract).  Regarding claims 3-5 and further regarding claim 1, while the pore diameter is not particularly limited by Lacroix, the pore volumes are based upon pores having a radius of less than 7.5 µm (par. 8), which allows for considerable overlap with the instantly claimed pore diameters.  This is considered to constitute prima facie obviousness.  Moreover, as the average pore diameters are not particularly limited by Lacroix, all conventionally known pore diameters (see discussion 
Instant claim 1 requires at least one additional metal or compound thereof (in addition to chromia) insomuch as said addition metal/metal-containing compound does not include Ni, Pd, or Pt.  
Ono teaches that in addition to chromium oxide as a main component, at least one element selected from the group consisting of In, Zn, Ni, Co, Mg, and Al are further included (par. 15).  
Regarding claims 1, 9, and 10, it would have been obvious for one of ordinary skill in the art before the filing of the claimed invention to either at least partially substitute or alternatively supplement the nickel content of the catalyst of Lacroix, as combined with Ono, with art recognized transition metal equivalents, such as In, Zn, Co, Mg, and/or Al, as taught by Ono.  One of ordinary skill would have been able to do so with predictable results and a reasonable expectation of success.  
Regarding claims 6-8, Lacroix teaches that the chromium oxide may be in various forms, including pellets.  Lacroix further teaches that various additive, including graphite, may be added during shaping in order to improve the strength of the chromium particles (par. 10).  The amount of graphite is considered to be a result effective claim 8 and absent a showing of unexpected results, the selection of a suitable size for the pellets is considered to be well within the purview of one having ordinary skill in the art and therefore would have been obvious.  
Claim 11, as currently written, is considered to be directed toward a method of using the claimed catalyst.  Whether the catalyst is used or is not used is not considered to further distinguish the structure of the claimed catalyst over that of the prior art.  Regardless, the catalyst of Lacroix, as combined with Ono, immediately after fabrication, is considered to be unused.  
Regarding claim 49, Lacroix teaches fluorination of the catalyst in order to optimize the activity thereof (par. 13).  

Claims 1-11 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (JP 2006-111611; references below are made to the English Translation, now of record) in view of Lacroix et al (US 2004/0049088).  
Regarding claims 1, 9, and 10, Ono teaches a fluorination catalyst (abstract) containing chromium oxide as a main component and at least one element selected from a group comprising In, Zn, Co, Mg, and Al (par. 15), wherein Zn and Co are transition metals.  Regarding claims 3-5 and further regarding claim 1, Ono teaches that the average pore diameter is 50-400 angstroms and regarding claim 2 and further regarding claim 1, Ono teaches that the total pore volume is 0.5-1.6 ml/g (par. 16).  The overlapping ranges constitute prima facie obviousness.  

Lacroix, in a similar invention directed toward catalysts useful for the fluorination of halogenated hydrocarbons (title), teaches a catalyst comprising chromium oxide that has been impregnated with a nickel precursor solution (par. 11).  The final catalyst comprises a Ni/Cr atomic ratio of 0.01-1 (par. 12), which substantially overlaps the instantly claimed at least 80% chromia (i.e. Lacroix effectively teaches chromia to be present from 50-99.01 wt%).  While not limiting, it is noted that Catalysts A-C contain nickel in amounts ranging from 3.5-5.1 wt% (pars. 27, 29, and 31).  
Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to utilize the main chromia component of Ono in amounts up to 99.01 wt%, as Lacroix has established an effective working range.  One of ordinary skill would have been able to modify the invention of Ono, according to Lacroix, with predictable results and a reasonable expectation of success.  
Regarding claims 6-8, Ono teaches that an intermediate catalyst solid material may be mixed with graphite and pelletized (par. 34).  It is noted that Lacroix, also teaching that the catalyst may be in the form of pellets, further teaches that various additives, including graphite, may be added during shaping in order to improve the strength of the chromium particles (par. 10).  The amount of graphite of claim 7 is considered to be a result effective variable, and optimal amounts to improve the strength of the catalyst while still achieving acceptable catalytic function would have been discovered through routine experimentation.  Regarding claim 8 and absent a showing of unexpected results, the selection of a suitable size for the pellets is 
Claim 11, as currently written, is considered to be directed toward a method of using the claimed catalyst.  Whether the catalyst is used or is not used is not considered to further distinguish the structure of the claimed catalyst over that of the prior art.  Regardless, the catalyst of Ono, as combined with Lacroix, immediately after fabrication, is considered to be unused.  
Regarding claim 49, Ono teaches that after shaping, the catalyst precursor is subjected to a fluorination treatment (par. 34), which results in a fluorinated catalyst.  

Claims 1-6, 8-11, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharratt et al (US 2009/0209792) in view of Ono et al (JP 2006-111611; references below are made to the English Translation, now of record).  
Regarding claims 1, 9, and 10, Sharratt teaches a chromia based fluorination catalyst (title) comprising from about 0.5 wt% to about 25 wt% additional metal selected from Zn, Ni, Al, Mg, and combinations thereof (pars. 14-15), allowing for about 75 wt% to about 99.5 wt% chromia.  
Sharratt does not expressly teach or otherwise limit the total pore volume or the average pore diameters of the catalyst.  
Ono teaches a fluorination process utilizing a fluorination catalyst (abstract).  The catalyst is taught to have a pore volume in the range of 0.5-1.6 ml/g and an average pore diameter of 50-400 angstroms (par. 16).  
claims 2-5 and further regarding claim 1, it would have been obvious to one of ordinary skill in the art to utilize conventionally known pore volumes and average pore diameters in the catalyst of Sharratt, such as those taught by Ono, in order to produce a fluorination catalyst with predictable results and a reasonable expectation of success.  
Regarding claims 6 and 8, Sharratt teaches that the catalyst may be in the form of pellets (par. 21) and Sharratt further teaches that it is known to use graphite when producing said catalyst pellets (par. 13).  Regarding claim 8 and absent a showing of unexpected results, the selection of a suitable size for the pellets is considered to be well within the purview of one having ordinary skill in the art and therefore would have been obvious.  
Claim 11, as currently written, is considered to be directed toward a method of using the claimed catalyst.  Whether the catalyst is used or is not used is not considered to further distinguish the structure of the claimed catalyst over that of the prior art.  Regardless, the catalyst of Sharratt, as combined with Ono, immediately after fabrication, is considered to be unused.  
Regarding claim 49, Sharratt teaches fluorination of the catalyst as a pre-treatment (par. 18).  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharratt et al (US 2009/0209792) in view of Ono et al (JP 2006-111611; references below are made to the English Translation, now of record) as applied to claim 6 above, and further in view of Lacroix et al (US 2004/0049088).

Sharratt does not expressly teach the amount of graphite to be used.  
Lacroix, in a similar invention directed toward catalysts useful for the fluorination of halogenated hydrocarbons (title), teaches that the chromium oxide may be in various forms, including pellets.  Lacroix further teaches that various additives, including graphite, may be added during shaping in order to improve the strength of the chromium particles (par. 10).  Therefore, and regarding claim 7, the amount of graphite is considered to be a result effective variable, and optimal amounts of graphite in the catalyst pellets of Sharratt, as combined with Ono, to improve the strength of the catalyst while still achieving acceptable catalytic function would have been discovered through routine experimentation, as taught by Lacroix.  

Claims 1-6, 8-11, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (JP 2006-111611; references below are made to the English Translation, now of record) in view of Sharratt et al (US 2009/0209792).  
Regarding claims 1, 9, and 10, Ono teaches a fluorination catalyst (abstract) containing chromium oxide as a main component and at least one element selected from a group comprising In, Zn, Co, Mg, and Al (par. 15), wherein Zn and Co are transition metals.  Regarding claims 3-5 and further regarding claim 1, Ono teaches that the average pore diameter is 50-400 angstroms and regarding claim 2 and further regarding claim 1, Ono teaches that the total pore volume is 0.5-1.6 ml/g (par. 16).  The overlapping ranges constitute prima facie obviousness.  

Sharratt, in a similar invention directed toward chromia based fluorination catalysts (title) comprising from about 0.5 wt% to about 25 wt% additional metal selected from Zn, Ni, Al, Mg, and combinations thereof (pars. 14-15), allowing for about 75 wt% to about 99.5 wt% chromia.  
Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to utilize the main chromia component of Ono in amounts up to 99.5 wt%, as Sharratt has established an effective working range.  One of ordinary skill would have been able to modify the invention of Ono, according to Sharratt, with predictable results and a reasonable expectation of success.  
Regarding claims 6 and 8, Ono teaches that an intermediate catalyst solid material may be mixed with graphite and pelletized (par. 34).  It is noted that Sharratt, also teaching that the catalyst may be in the form of pellets (par. 21), further teaches that it is known to use graphite when producing said catalyst pellets (par. 13).  Regarding claim 8 and absent a showing of unexpected results, the selection of a suitable size for the pellets is considered to be well within the purview of one having ordinary skill in the art and therefore would have been obvious.  
Lacroix, also teaching that the catalyst may be in the form of pellets, further teaches that various additives, including graphite, may be added during shaping in order to improve the strength of the chromium particles (par. 10).  The amount of graphite of claim 7 is considered to be a result effective variable, and optimal amounts to improve 
Claim 11, as currently written, is considered to be directed toward a method of using the claimed catalyst.  Whether the catalyst is used or is not used is not considered to further distinguish the structure of the claimed catalyst over that of the prior art.  Regardless, the catalyst of Ono, as combined with Lacroix, immediately after fabrication, is considered to be unused.  
Regarding claim 49, Ono teaches that after shaping, the catalyst precursor is subjected to a fluorination treatment (par. 34), which results in a fluorinated catalyst.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (JP 2006-111611; references below are made to the English Translation, now of record) in view of Sharratt et al (US 2009/0209792) as applied to claim 6 above, and further in view of Lacroix et al (US 2004/0049088).  
Ono, as combined with Sharratt, teaches a catalyst according to claim 6, as shown above.  
Neither Ono nor Sharratt expressly teach the amount of graphite to be used.  
Lacroix, in a similar invention directed toward catalysts useful for the fluorination of halogenated hydrocarbons (title), teaches that the chromium oxide may be in various forms, including pellets.  Lacroix further teaches that various additives, including graphite, may be added during shaping in order to improve the strength of the chromium particles (par. 10).  Therefore, and regarding claim 7, the amount of graphite is considered to be a result effective variable, and optimal amounts of graphite in the .  

Response to Arguments
Applicant’s arguments specific to the claim amendments, filed February 16, 2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ono et al, as shown above.  Applicant’s arguments that are both still applicable and are not found to be persuasive have been addressed during the March 8, 2021 Interview and details thereof can be found in the interview summary, attached herewith.  
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive.  The applicable arguments that are not persuasive are addressed in the attached interview summary.  While the Office maintains that there is sufficient motivation to replace the nickel of Lacroix with art-recognized equivalents, it should be noted that the rejection of Ono in view of Lacroix only relies upon Lacroix for its suggestion to use up to 99.91 wt% chromia.  In other words, Applicant’s argument against removal of Ni from the Lacroix catalyst is moot in view of this particular grounds of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  





/Colin W. Slifka/Primary Examiner, Art Unit 1732